The parties to this appeal make and file in this court an agreement that the judgment be reversed, and that judgment be entered here against appellant for $25, and costs in the court below.
Such judgment cannot be entered here. In the first place, if the judgment is reversed and the cause remanded, the cause would then be out of this court, and we would have no authority to enter a judgment against the appellant for a fine and costs.
In the next place, this court will not put the lower court in error by an agreement of counsel when no error appears. Boss Livery Co. v. Griffith, 17 Ala. App. 474, 85 So. 849.
However, parties to civil actions may by written agreement withdraw an appeal, in which case the cause is returned to the lower court for proper disposition.
Taking the agreement on file to be a settlement between the parties, the cause is remanded to the circuit court for such order as the parties may desire.
Cause is remanded.